Citation Nr: 1009864	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  05-06 774A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a gastric disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 






INTRODUCTION

The Veteran had active service from June 1970 to January 
1972, including service in the Republic of Vietnam, and his 
decorations include the Bronze Star Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

This matter was previously remanded by the Board in October 
2008 for procedural and evidentiary considerations.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is again required in this case.  
Although the Board sincerely regrets the delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

The Veteran seeks to reopen a claim of entitlement to service 
connection for a gastric ulcer.  The Veteran contends that 
his gastric ulcer condition was incurred in service.

The record shows that the RO, in an unappealed March 1998 
decision, denied the Veteran's application to reopen a claim 
of entitlement to service connection for a gastric ulcer on 
the basis that the Veteran had not submitted any new and 
material evidence to reopen the claim.  Specifically, the RO 
indicated that he had not submitted any evidence linking his 
current gastric ulcer condition with his service.

In the Board's remand in October 2008, the Board noted that 
during the course of this appeal, the Veteran had not been 
provided a notice letter informing him of the bases for the 
prior denial and the evidence needed to reopen this claim.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  As a result, 
the Board ordered that the Veteran be provided with a letter 
that complied with the notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  With respect to 
Kent, the Board also directed that the letter had to "state 
the basis of the prior denial (March 1998) and indicate what 
evidence is necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient."  In response to the Board's directive, 
the Veteran was provided with a letter in November 2008.  

In this regard, however, the Board's review of that letter 
reveals that the Veteran was only generally advised of the 
provisions pertaining to new and material evidence, and was 
not advised of the basis of the prior denial or the evidence 
necessary to substantiate the elements of the claim that were 
found insufficient.  More specifically, since the last denial 
in March 1998 denied the claim on the basis that a current 
gastric disorder had not been linked to active service, the 
Veteran should have been informed of this fact, and that this 
element can be substantiated by the Veteran's submission of 
medical evidence linking a current gastric disorder to 
service.  Here, the November 2008 letter merely advised the 
Veteran that his claim "was previously denied because new 
and material evidence adequate to reopen the claim for 
service connection for ulcers has not been submitted," and 
that the "evidence submitted must relate to this fact."  
Consequently, the Board finds that the letter is not in 
compliance with its previous remand, and that it is therefore 
required to remand the case so that the Veteran can be 
provided with a sufficiently compliant letter.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a new letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The letter 
should explain, what, if any, 
information and (medical and lay) 
evidence not previously provided to VA 
is necessary to substantiate the 
Veteran's claim.  The letter should 
indicate which portion of the evidence, 
if any, is to be provided by the 
Veteran and which portion, if any, VA 
will attempt to obtain on his behalf.  
The letter should also request that the 
Veteran provide any evidence in his 
possession that pertains to the claim.  

The letter must also state the basis of 
the prior denial (March 1998) and 
indicate what evidence is necessary to 
substantiate that element or elements 
required to establish service 
connection that were found 
insufficient.  More specifically, the 
Veteran should be advised that the last 
denial in March 1998 denied the claim 
on the basis that a current gastric 
disorder had not been linked to active 
service, and that this element can be 
substantiated by the Veteran's 
submission of medical evidence linking 
a current gastric disorder to service.  

2.  Then, readjudicate the Veteran's 
claim.  If the benefit sought on appeal 
is not granted, issue a supplemental 
statement of the case and provide the 
veteran and his representative an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate

action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


